Citation Nr: 1732025	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  


REPRESENTATION

Appellant represented by:	David Anaise, M.D., J.D.


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2004, and a copy of the hearing transcript is of record.  In July 2007, the Veteran was advised that the presiding VLJ was no longer employed by the Board.  VA informed the Veteran of his right to have an additional hearing, and requested the Veteran respond within 30 days.  The Veteran did not respond to this letter within 30 days, and thus, no additional hearing is required. 

By way of procedural background, the Board initially denied service connection in October 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in January 2010, the Court set aside the October 2007 denial.  The Board denied the claim a second time in July 2010.  The Veteran appealed, and the Court set aside the July 2010 denial pursuant to a Joint Motion for Remand in April 2011.  The Board denied the Veteran's claim a third time in August 2011.  The Veteran again appealed, and the court set aside the August 2011 denial.  The Board denied the service connection claim a fourth time in December 2013.  The Veteran appealed, and the Court set aside the December 2013 Board denial pursuant to a March 2015 Joint Motion for Remand, in which the parties agreed the Board erred when it did not comply with the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that a remand by this Court or the Board "confers on the Veteran ...as a matter of law, the right to compliance with remand orders.").  The Board remanded the claim to the RO for further development in June 2015 to comply with the March 2015 Joint Remand.  
The issue(s) of headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c) (2016).  

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal prior to February 2, 2013.

The Board remanded this case in June 2015 for an additional VA examination.  The AOJ issued a supplemental statement of the case in March 2017, and the Veteran's attorney submitted multiple medical journal articles in April 2017; these articles are material to the issue at hand.  Notably however, the Veteran's attorney did not include a waiver of AOJ consideration of the newly submitted evidence in the April 2017 letter.  Therefore, the AOJ must be given an opportunity to consider this newly submitted evidence and adjudicate the claim in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Inasmuch as the Board is remanding this case to allow the AOJ to initially consider the new evidence, it is also noted that it is unclear whether the August 2015 fee-based physician is a neurologist, as requested in June 2015 remand directives.  

 Accordingly, the case is REMANDED for the following action:

1.  Review the record and consider the evidence submitted by the Veteran's attorney after the March 2017 supplemental statement of the case, to include the Veteran's contentions found in an April 2017 letter and additional medical articles submitted in support of the claim.

2.  Undertake any additional development as appropriate, to include clarification as to whether the August 2015 fee-based physician is a neurologist, and obtaining an addendum opinion or new VA examination by a neurologist. 

3.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and attorney should be furnished a SSOC and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

